     Case 2:19-cv-00420-NT Document 8 Filed 09/13/19 Page 1 of 2               PageID #: 94



                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MAINE


NCTA – THE INTERNET & TELEVISION
ASSOCIATION,

                              Plaintiff,

v.

AARON FREY, in his official capacity as Attorney
General of the State of Maine,
                                                           Civil Action No. 2:19-cv-00420-DBH
                       and

TOWN OF FREEPORT, MAINE; TOWN OF NORTH
YARMOUTH, MAINE,

                              Defendants.




                                 NOTICE OF APPEARANCE

         Please enter my appearance as counsel for Plaintiff NCTA – The Internet & Television

Association in the above-captioned matter.



Dated: September 13, 2019

                                                    /s/ Catherine R. Connors
                                                    Catherine R. Connors
                                                    PIERCE ATWOOD LLP
                                                    Merrill’s Wharf
                                                    254 Commercial Street
                                                    Portland, ME 04101
                                                    (207) 791-1100
                                                    cconnors@pierceatwood.com

                                                    Attorney for Plaintiff NCTA – The Internet
                                                    & Television Association




{W11405565.1}
   Case 2:19-cv-00420-NT Document 8 Filed 09/13/19 Page 2 of 2                  PageID #: 95



                                 CERTIFICATE OF SERVICE

         I hereby certify that on September 13, 2019, I caused my Notice of Appearance to be

electronically filed with the Clerk of Court using the CM/ECF system which will distribute a

copy of the document to all counsel of record.

DATED: September 13, 2019


                                                    /s/ Catherine R. Connors
                                                    Catherine R. Connors
                                                    PIERCE ATWOOD LLP
                                                    Merrill’s Wharf
                                                    254 Commercial Street
                                                    Portland, ME 04101
                                                    (207) 791-1100
                                                    cconnors@pierceatwood.com

                                                    Attorney for Plaintiff NCTA – The Internet
                                                    & Television Association




{W11405565.1}
